Pannell, Presiding Judge.
This is an appeal by a third-party plaintiff from an order dismissing a third-party defendant as a party to the case. There is no certificate for immediate review in the record. The trial judge, in his order, made no express determination and direction within the purview of Section 54 (b) of the Civil Practice Act (Ga. L. 1966, pp. 609, 658; Code Ann. § 81A-154 (b)) that the order was intended to be final. A motion was made to dismiss the appeal.
Under the rulings of this court and the Supreme Court of the State of Georgia, the motion must be sustained. See Von Waldner v. Baldwin/Cheshire, 133 Ga. App. 23 (209 SE2d 715) and cases therein cited including Cook v. Peeples, 227 Ga. 473 (181 SE2d 375).

Appeal dismissed.


Quillian and Clark, JJ, concur.